DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
“generally locate at” should read “generally located at”.  
“hollow cavity (or cavities)” will be interpreted as “the at least one hollow exfiltration cavity” in line 6.  Applicant is advised to maintain uniform structural language throughout the claims for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Choate (US 2016/0330919) in view of Villeneuve (US2018/0153108).
Regarding Claim 1, Choate teaches a device that can be placed in the growing media of a plant container (“an insert for use with a container” Paragraph [0001]) to prevent or mitigate effects of over-watering of container-grown plants that a. by way of its construction creates at least one hollow "exfiltration" cavity (reservoir 60; Figure 4) within the growing media that extends continuously between a lower elevation and a higher elevation (Figure 41) that i. incorporates one or more apertures (holes 28; Figure 2) which allow excess liquid applied to the growing media to flow into the lower portion of the hollow cavity [or cavities] (reservoir 60) such that the cavity [or cavities] are periodically partially filled with liquid and ii. incorporates one or more apertures at or near the highest elevation of the cavity [or cavities] (holes 28); and b. by way of its construction creates at least one hollow "venting" cavity (tube 54) within the growing media that extends continuously between a lower elevation and a higher elevation (Figure 1).
Choate fails to teach i. at or near its lowest elevation connects to an aperture generally locate at the highest elevation of the exfiltration cavity such that said aperture is not generally submerged to allow for airflow between the venting and exfiltration cavities; and ii. at or near its highest elevation contains one or more apertures at or above the surface of the growing media to allow airflow between the external atmosphere and the cavities such that the liquid in the exfiltration cavity may be evaporated to the external atmosphere via the venting cavity.
However, Villeneuve teaches i. at or near its lowest elevation connects to an aperture (first end 30) generally locate at the highest elevation of the exfiltration cavity (below bottom surface 20) such that said aperture is not generally submerged to allow for airflow between the venting and exfiltration cavities (Figure 2; “The first end 30 is coupled to the top surface 18 of the disk 16” Paragraph [0019])); and ii. at or near its highest elevation contains one or more apertures at or above the surface of the growing media (second end 32) to allow airflow between the external atmosphere and the cavities (Figure 1) such that the liquid in the exfiltration cavity may be evaporated to the external atmosphere via the venting cavity.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venting cavity of Choate with the tube connected at the top of the exfiltration cavity as taught by Villeneuve, in order to create airflow with the environment and encourage evaporation of excess liquids.
Regarding Claim 2, Choate in view of Villeneuve teaches the device of Claim 1. Choate further teaches a device, where the bottom of the exfiltration cavity has an open bottom (Figures 1 and 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choate and Villeneuve as applied to claim 1 above, and further in view of Lin et al. (CN 109680757).
Regarding Claim 4, Choate in view of Villeneuve teaches the device of Claim 1.
Choate fails to teach a device, wherein the venting cavity contains one or more baffles that separate the venting cavity into multiple cavities so as to create separate inflow and outflow venting cavities.
However, Lin teaches a device, wherein the venting cavity contains one or more baffles (baffle 32 and stop 42) that separate the venting cavity into multiple cavities so as to create separate inflow (tube 31) and outflow (outlet pipe 6) venting cavities (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the venting cavity of Choate with the baffles as taught by Lin, in order to allow for separate passageways for inflow and outflow of air or liquid to encourage evaporation.
Claims 6 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choate and Villeneuve as applied to claim 1 above, and further in view of Smith (US 5921025).
 Regarding Claim 6, Choate in view of Villeneuve teaches the device as in claim 1.
Choate fails to teach a device wherein the transition from the exfiltration cavity to the venting cavity is made at varying angles so as to allow the upper portion of the venting cavity to protrude at different locations of the surface of the growing media.
However, Smith teaches a device wherein the transition from the exfiltration cavity to the venting cavity (tube 75) is made at varying angles so as to allow the upper portion of the venting cavity to protrude at different locations of the surface of the growing media (“it can rotate from an open position as in FIG. 5A to a folded or closed portion as in FIG. 5B.” Col. 8 lines 51-52).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venting cavity of Choate with the varying angles as taught by Smith, so that the device can be placed in different shaped containers and still have access to the external atmosphere to encourage evaporation.
Regarding Claim 7, Choate in view of Villeneuve teaches the device as in claim 1.
Choate fails to teach a device as in claim 1, wherein the venting cavity is curved to varying degrees or the venting cavity is made of a flexible material so as to allow the upper portion of the venting cavity to protrude at different locations of the surface of the growing media.
However, Smith teaches a device, wherein the venting cavity (water delivery channel 70; Figure 1) is curved to varying degrees or the venting cavity is made of a flexible material so as to allow the upper portion of the venting cavity to protrude at different locations of the surface of the growing media (“The channel can be straight or curved, rigid, or flexible, or contain regions that are flexible” Col. 6 lines 38-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venting cavity of Choate with the curved or flexible material as taught by Smith, so that the device can be placed in different shaped containers and still have access to the external atmosphere to encourage evaporation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choate and Villeneuve as applied to claim 1 above, and further in view of Technoplant Kunststofftechnik (DE10051038).
Regarding Claim 9, Choate in view of Villeneuve teaches the device of Claim 1.
Choate fails to teach a device, wherein the venting cavity is made adjustable in length by consisting of two or more pieces that can be connected and disconnected or adjusted in a manner that changes the length using methods including but not limited to a telescoping manner.
However, Technoplant Kunststofftechnik teaches a device as in claim 1, wherein the venting cavity is made adjustable in length by consisting of two or more pieces (lower tube 5 and upper tube 4) that can be connected and disconnected or adjusted in a manner that changes the length using methods including but not limited to a telescoping manner (“The difference in height is indicated by the symbol y”; Figure 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venting cavity of Choate with the telescoping pieces as taught by Technoplant Kunststofftechnik, so that the device can be placed in different sized containers and still have access to the external atmosphere, which allows for evaporation of excess liquids.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claim 1, applicant added “an aperture generally locate at the highest elevation of the exfiltration cavity such that said aperture is not generally submerged.” The new rejection currently presented in view of Villeneuve teaches this limitation as shown above.
Regarding applicant's arguments filed 3/1/22 with respect to claims 6 and 7, it is unclear as to whether applicant intended to cancel claims 6 and 7 or not. Examiner included claims 6 and 7 to the current rejection presented above since they were previously examined as part of the elected species, but it should be clarified whether the claims are cancelled or remain on the application.  Note that “withdrawing” a claim is only intended to identify a claim withdrawn as part of a restriction requirement.  Since claims 6 & 7 were previously considered part of the elected species, they wouldn’t be withdrawn.  
Applicant's arguments filed 3/1/22 with respect to claims 1, 2, 4, and 9 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant states “Choate does not "...by way of its construction creates at least one hollow "exfiltration" cavity within the growing media that extends continuously between a lower elevation and a higher elevation...".” Examiner respectfully disagrees. The specification does not further define exfiltration cavity outside of the definition given in the claims and restated above. Choate creates a cavity in the broadest reasonable interpretation of the definition of a hollow cavity- an empty space. This can be seen in Figure 1 of Choate. Furthermore, this cavity also extends between a lower and higher elevation, also shown in Figure 1 of Choate.
Regarding Claim 2, applicant states “the bottom of the cavity is not open, and therefore the invention as described by Choate does not form a cavity with an open bottom.” Examiner respectfully disagrees. The specification further states “the bottom of the exfiltration cavity is open to the plant container.” Looking at Choate, the bottom of the cavity as defined above, given the broadest reasonable interpretation, is open to the plant container. Figure 1 of Choate shows that the lowest elevation of the cavity is open to the plant container.
Regarding Claim 4, applicant states “as described in the present invention the separate cavities 42 for the inflow and outflow of air do not rely upon gravity to produce air movement.” However, the specification and claims as they stand do not describe the baffles outside of merely separating the venting cavity into multiple cavities to create inflow and outflow. Taking this into consideration, the rejection above in view of Lin et al. teaches this claim in whole.
Regarding Claim 9, applicant states “Technoplant Kunststofltechnik comprise a water filling tube… and not a cavity designed for airflow and evaporation.” Technoplant Kunststofltechnik creates a venting cavity with telescoping capabilities in the broadest reasonable interpretation. It would have been obvious to have replaced the cavity taught by Choate with the cavity taught by Technoplant Kunststofltechnik as they are for use in very similar inventions. This is further shown in the current rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642